Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.3 L & L I N T E R N A T I O N A L H O L D I N G S , I N C . 1 3 0 A N D O V E R P A R K E A S T S U I T E 1 0 1 S E A T T L E W A 9 8 1 8 8 Summary of Letter of Engagement with CCG Investor Relations, Inc Commencement of Investor Relations L&L International Holdings, Inc. (L&L or the Company) entered service agreement with CCG Investor Relations, Inc. (CCG) on April 22, 2008 which CCG provided a program of Investment Relation activities to the Company with the objective to assist L&L in development and implementation of an investor relations strategy. In consideration for such services rendered by CCG, L&L was not billed for months April thru July. A an incentive for CCG, L&L agreed to issue a warrant enabling CCG purchase of 300,000 shares of the Companys restricted common stock at $1.00 per share. Among other terms and conditions, this warrant is vested immediately with a four year term and included a cashless exercise provision. The above statement is believed to be true and reasonable, including material facts. However, as it is a summary, some of the information believed to be not material may be omitted or not included. The original agreement is available upon request. /s/ L&L International Holdings, Inc.
